
	
		II
		Calendar No. 553
		112th CONGRESS
		2d Session
		S. 1673
		[Report No. 112–240]
		IN THE SENATE OF THE UNITED STATES
		
			October 6, 2011
			Mr. Akaka (for himself,
			 Mrs. Feinstein, Mrs. Gillibrand, and Mr.
			 Carper) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			November 26, 2012
			Reported by Mr.
			 Lieberman, with an amendment and an amendment to the
			 title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish the Office of Agriculture Inspection within
		  the Department of Homeland Security, which shall be headed by the Assistant
		  Commissioner for Agriculture Inspection, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safeguarding American Agriculture Act
			 of 2011.
		2.Establishment of
			 the Office of Agriculture InspectionTitle IV of the Homeland Security Act of
			 2002 (6 U.S.C. 201 et seq.) is amended by inserting after section 421 the
			 following:
			
				421a.Office of Agriculture Inspection
					(a)EstablishmentThere is established within U.S. Customs
				and Border Protection an Office of Agriculture Inspection, which shall be
				headed by an Assistant Commissioner.
					(b)Agriculture
				specialist career track
						(1)In
				generalThe Secretary, acting through the Commissioner of U.S.
				Customs and Border Protection, and in consultation with the Assistant
				Commissioner for Agriculture Inspection—
							(A)shall identify
				appropriate career paths for customs and border protection agriculture
				specialists, including the education, training, experience, and assignments
				necessary for career progression within U.S. Customs and Border
				Protection;
							(B)shall publish
				information on the career paths identified under paragraph (1); and
							(C)may establish
				criteria by which appropriately qualified customs and border protection
				technicians may be promoted to customs and border protection agriculture
				specialists.
							(c)Education,
				training, and experienceThe Secretary, acting through the
				Commissioner of U.S. Customs and Border Protection, and in consultation with
				the Assistant Commissioner for Agriculture Inspection, shall provide customs
				and border protection agriculture specialists the opportunity to acquire the
				education, training, and experience necessary to qualify for promotion within
				U.S. Customs and Border Protection.
					(d)Agriculture
				specialist recruitment and retentionNot later than 270 days after the date of
				the enactment of the Safeguarding American
				Agriculture Act of 2011, the Secretary, acting through the
				Commissioner of U.S. Customs and Border Protection, and in consultation with
				the Assistant Commissioner for Agriculture Inspection, shall develop a plan to
				more effectively recruit and retain qualified customs and border protection
				agriculture specialists. The plan shall include—
						(1)numerical goals for recruitment and
				retention; and
						(2)the use of recruitment incentives, as
				appropriate and permissible under existing laws and regulations.
						(e)Equipment
				supportNot later than 270
				days after the date of the enactment of the Safeguarding American Agriculture Act of
				2011, the Commissioner of U.S. Customs and Border Protection, in
				consultation with the Assistant Commissioner for Agriculture Inspection,
				shall—
						(1)determine the
				minimum equipment and other resources that are necessary at U.S. Customs and
				Border Protection agriculture inspection stations and facilities to enable
				customs and border protection agriculture specialists to fully and effectively
				carry out their mission;
						(2)complete an
				inventory of the equipment and other resources available at each U.S. Customs
				and Border Protection agriculture inspection station and facility;
						(3)identify the
				necessary equipment and other resources that are not currently available at
				agriculture inspection stations and facilities; and
						(4)develop a plan to
				address any resource deficiencies identified under paragraph (3).
						(f)Interagency
				rotation programThe
				Secretary of Homeland Security and the Secretary of Agriculture are authorized
				to enter into an agreement that—
						(1)establishes an interagency rotation
				program; and
						(2)provides for personnel of the Animal and
				Plant Health Inspection Service of the Department of Agriculture to take
				rotational assignments within the Office of Agriculture Inspection and vice
				versa for the purposes of strengthening working relationships between agencies
				and promoting interagency
				experience.
						.
		3.ReportNot later than 270 days after the date of
			 the enactment of this Act, the Secretary, acting through the Commissioner of
			 U.S. Customs and Border Protection, and in consultation with the Assistant
			 Commissioner for Agriculture Inspection, shall submit a report to the
			 Committee on Homeland Security and
			 Governmental Affairs of the Senate and that
			 Committee on Homeland Security of the House of
			 Representatives that describes—
			(1)the status of the
			 implementation of the action plans developed by the Animal and Plant Health
			 Inspection Service-U.S. Customs and Border Protection Joint Task Force on
			 Improved Agriculture Inspection;
			(2)the findings of
			 the Commissioner under paragraphs (1), (2), and (3) of section 421a(e) of the
			 Homeland Security Act of 2002, as added by section 2; and
			(3)the plan described
			 in paragraph (4) of such section 421a(e).
			(4)the implementation
			 of the remaining requirements under such section 421a; and
			(5)any additional
			 legal authority that the Secretary determines to be necessary to effectively
			 carry out the agriculture inspection mission of the Department of Homeland
			 Security.
			
	
		1.Short titleThis Act may be cited as the
			 Safeguarding American Agriculture Act
			 of 2012.
		2.Enhanced agricultural
			 inspection functionsTitle IV
			 of the Homeland Security Act of 2002 (6 U.S.C. 201 et seq.) is amended by
			 inserting after section 421 the following:
			
				421a.Agriculture specialists
					(a)Agriculture specialist
				career track
						(1)In
				generalThe Secretary, acting through the Commissioner of U.S.
				Customs and Border Protection—
							(A)shall identify
				appropriate career paths for customs and border protection agriculture
				specialists, including the education, training, experience, and assignments
				necessary for career progression within U.S. Customs and Border
				Protection;
							(B)shall publish information
				on the career paths identified under subparagraph (A); and
							(C)may establish criteria by
				which appropriately qualified customs and border protection technicians may be
				promoted to customs and border protection agriculture specialists.
							(b)Education, training,
				and experienceThe Secretary, acting through the Commissioner of
				U.S. Customs and Border Protection, shall provide customs and border protection
				agriculture specialists the opportunity to acquire the education, training, and
				experience necessary to qualify for promotion within U.S. Customs and Border
				Protection.
					(c)Agriculture specialist
				recruitment and retentionNot
				later than 270 days after the date of the enactment of the
				Safeguarding American Agriculture Act of
				2012, the Secretary, acting through the Commissioner of U.S.
				Customs and Border Protection, shall develop a plan to more effectively recruit
				and retain qualified customs and border protection agriculture specialists. The
				plan shall include—
						(1)numerical goals for recruitment and
				retention; and
						(2)the use of recruitment incentives, as
				appropriate and permissible under existing laws and regulations.
						(d)Equipment
				supportNot later than 270
				days after the date of the enactment of the Safeguarding American Agriculture Act of
				2012, the Commissioner of U.S. Customs and Border Protection
				shall—
						(1)determine the minimum
				equipment and other resources that are necessary at U.S. Customs and Border
				Protection agriculture inspection stations and facilities to enable customs and
				border protection agriculture specialists to fully and effectively carry out
				their mission;
						(2)complete an inventory of
				the equipment and other resources available at each U.S. Customs and Border
				Protection agriculture inspection station and facility;
						(3)identify the necessary
				equipment and other resources that are not currently available at agriculture
				inspection stations and facilities; and
						(4)develop a plan to address
				any resource deficiencies identified under paragraph (3).
						(e)Interagency
				rotationsThe Secretary of
				Homeland Security and the Secretary of Agriculture are authorized to enter into
				an agreement that—
						(1)establishes an interagency rotation;
				and
						(2)provides for personnel of the Animal and
				Plant Health Inspection Service of the Department of Agriculture to take
				rotational assignments within U.S. Customs and Border Protection and vice versa
				for the purposes of strengthening working relationships between agencies and
				promoting interagency
				experience.
						.
		3.ReportNot later than 270 days after the date of
			 the enactment of this Act, the Secretary of Homeland Security, acting through
			 the Commissioner of U.S. Customs and Border Protection, shall submit a report
			 to the Committee on Homeland Security and
			 Governmental Affairs of the Senate and the
			 Committee on Homeland Security of the House of
			 Representatives that describes—
			(1)the status of the
			 implementation of the action plans developed by the Animal and Plant Health
			 Inspection Service-U.S. Customs and Border Protection Joint Task Force on
			 Improved Agriculture Inspection;
			(2)the findings of the
			 Commissioner under paragraphs (1), (2), and (3) of section 421a(d) of the
			 Homeland Security Act of 2002, as added by section 2; and
			(3)the plan described in
			 paragraph (4) of such section 421a(d).
			(4)the implementation of the
			 remaining requirements under such section 421a; and
			(5)any additional legal
			 authority that the Secretary determines to be necessary to effectively carry
			 out the agriculture inspection mission of the Department of Homeland
			 Security.
			Amend the title so as to read:
	 A bill to enhance agricultural import and entry inspection functions,
	 and for other purposes..
	
		November 26, 2012
		Reported with an amendment and an amendment to the
		  title
	
